                               Case 1:21-cv-03136-BMC Document 9-4 Filed 06/09/21 Page 1 of 3 PageID #: 241


Sunbelt Rentals, Inc. v. Demand Electric, Inc., et al.
Invoice Summary
                                                                                                                              Annual         Daily                           Accrued
                                                                                                                         Service Charge    Service   Calculation    Days     Service
    InvNum                   JobLoc                      InvoiceAmt      InvoiceBalance    InvoiceDate      DueDate      at 1.5% per mo.    Charge      Date      Past Due   Charge
102398568‐0001      2424 BOSTON RD, BRO             $           272.19   $        224.07       6/12/2020     6/12/2020    $       40.33    $ 0.11       5/26/2021      348 $     38.45
102721925‐0001      168 HOOKER PL, STAT             $           841.84   $        841.84       6/22/2020     6/22/2020    $      151.53    $ 0.42       5/26/2021      338 $    140.32
102722288‐0001      168 HOOKER PL, STAT             $           841.84   $        841.84       6/22/2020     6/22/2020    $      151.53    $ 0.42       5/26/2021      338 $    140.32
102723965‐0001      168 HOOKER PL, STAT             $           841.84   $        841.84       6/22/2020     6/22/2020    $      151.53    $ 0.42       5/26/2021      338 $    140.32
102724323‐0001      168 HOOKER PL, STAT             $           841.84   $        841.84       6/22/2020     6/22/2020    $      151.53    $ 0.42       5/26/2021      338 $    140.32
102724606‐0001      168 HOOKER PL, STAT             $           841.84   $        841.84       6/22/2020     6/22/2020    $      151.53    $ 0.42       5/26/2021      338 $    140.32
102725875‐0001      181 WALKER STRET, S             $           607.74   $        607.74       6/22/2020     6/22/2020    $      109.39    $ 0.30       5/26/2021      338 $    101.30
102726811‐0001      181 WALKER STRET, S             $           691.03   $        691.03       6/22/2020     6/22/2020    $      124.39    $ 0.34       5/26/2021      338 $    115.18
102810462‐0001      181 WALKER STRET, S             $           621.95   $        621.95       6/24/2020     6/24/2020    $      111.95    $ 0.31       5/26/2021      336 $    103.06
102355392‐0001      501 BRIELLE AVE, ST             $         2,529.17   $      2,529.17       6/25/2020     6/25/2020    $      455.25    $ 1.25       5/26/2021      335 $    417.83
102862158‐0001      141 E 111TH ST, NEW             $           571.30   $        571.30       6/25/2020     6/25/2020    $      102.83    $ 0.28       5/26/2021      335 $     94.38
102900573‐0001      181 WALKER STRET, S             $           568.55   $        568.55       6/26/2020     6/26/2020    $      102.34    $ 0.28       5/26/2021      334 $     93.65
102965146‐0001      181 WALKER STRET, S             $           386.29   $        386.29       6/29/2020     6/29/2020    $       69.53    $ 0.19       5/26/2021      331 $     63.06
101514746‐0002      141 E 111TH ST, NEW             $        19,732.45   $    19,732.45        6/30/2020     6/30/2020    $    3,551.84    $ 9.73       5/26/2021      330 $ 3,211.25
103001080‐0001      181 WALKER STRET, S             $           249.60   $        249.60       6/30/2020     6/30/2020    $       44.93    $ 0.12       5/26/2021      330 $     40.62
103020808‐0001      LATE CHARGE                     $           136.42   $        136.42       6/30/2020     6/30/2020    $       24.56    $ 0.07       5/26/2021      330 $     22.20
101514746‐0003     141 E 111TH ST, NEW              $        19,942.36   $    19,942.36          7/1/2020     7/1/2020    $    3,589.62    $ 9.83       5/26/2021      329 $ 3,235.58
101514746‐0004     141 E 111TH ST, NEW              $         1,789.98   $      1,789.98         7/2/2020     7/2/2020    $      322.20    $ 0.88       5/26/2021      328 $    289.54
103089483‐0001     141 E 111TH ST, NEW              $         3,869.77   $      3,869.77         7/2/2020     7/2/2020    $      696.56    $ 1.91       5/26/2021      328 $    625.95
101545959‐0002     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
101545959‐0003     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
101545959‐0004     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
101545959‐0005     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
101545959‐0006     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
101545959‐0007     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
101545959‐0008     181 WALKER STRET, S              $           843.78   $        843.78         7/6/2020     7/6/2020    $      151.88    $ 0.42       5/26/2021      324 $    134.82
103165041‐0001     168 HOOKER PL, STAT              $           841.84   $        841.84         7/6/2020     7/6/2020    $      151.53    $ 0.42       5/26/2021      324 $    134.51
103165872‐0001     168 HOOKER PL, STAT              $           841.84   $        841.84         7/6/2020     7/6/2020    $      151.53    $ 0.42       5/26/2021      324 $    134.51
103166174‐0001     501 BRIELLE AVE, ST              $           841.84   $        841.84         7/6/2020     7/6/2020    $      151.53    $ 0.42       5/26/2021      324 $    134.51
103168634‐0001     501 BRIELLE AVE, ST              $           841.84   $        841.84         7/6/2020     7/6/2020    $      151.53    $ 0.42       5/26/2021      324 $    134.51
103168881‐0001     501 BRIELLE AVE, ST              $           841.84   $        841.84         7/6/2020     7/6/2020    $      151.53    $ 0.42       5/26/2021      324 $    134.51
103169091‐0001     501 BRIELLE AVE,STA              $           841.84   $        841.84         7/6/2020     7/6/2020    $      151.53    $ 0.42       5/26/2021      324 $    134.51
101545959‐0010     181 WALKER STRET, S              $         1,789.98   $      1,789.98         7/7/2020     7/7/2020    $      322.20    $ 0.88       5/26/2021      323 $    285.12
101514746‐0005     141 E 111TH ST, NEW              $           626.03   $        626.03         7/8/2020     7/8/2020    $      112.69    $ 0.31       5/26/2021      322 $     99.41
101514746‐0006     141 E 111TH ST, NEW              $           626.03   $        626.03         7/8/2020     7/8/2020    $      112.69    $ 0.31       5/26/2021      322 $     99.41
101514746‐0007     141 E 111TH ST, NEW              $           626.03   $        626.03         7/8/2020     7/8/2020    $      112.69    $ 0.31       5/26/2021      322 $     99.41
103004271‐0001     168 HOOKER PL, STAT              $         2,009.01   $      2,009.01       7/10/2020     7/10/2020    $      361.62    $ 0.99       5/26/2021      320 $    317.04
101708520‐0002     181 WALKER STRET, S              $         4,682.72   $      4,682.72       7/14/2020     7/14/2020    $      842.89    $ 2.31       5/26/2021      316 $    729.73
102888736‐0001     141 E 111TH ST, NEW              $        11,997.92   $    11,997.92        7/15/2020     7/15/2020    $    2,159.63    $ 5.92       5/26/2021      315 $ 1,863.79

59196961.v1                                                                                     1

                                                                                                              D
                               Case 1:21-cv-03136-BMC Document 9-4 Filed 06/09/21 Page 2 of 3 PageID #: 242


Sunbelt Rentals, Inc. v. Demand Electric, Inc., et al.
Invoice Summary
                                                                                                                                Annual     Daily                           Accrued
                                                                                                                           Service ChargeService   Calculation    Days     Service
    InvNum                    JobLoc                     InvoiceAmt       InvoiceBalance     InvoiceDate      DueDate      at 1.5% per mo.Charge      Date      Past Due   Charge
102151991‐0003      501 BRIELLE AVE, ST             $         9,901.96    $      9,901.96        7/16/2020     7/16/2020    $    1,782.35$ 4.88       5/26/2021      314 $ 1,533.31
102355392‐0002      501 BRIELLE AVE, ST             $         1,522.51    $      1,522.51        7/16/2020     7/16/2020    $      274.05$ 0.75       5/26/2021      314 $    235.76
101514746‐0008      141 E 111TH ST, NEW             $         1,789.98    $      1,789.98        7/22/2020     7/22/2020    $      322.20$ 0.88       5/26/2021      308 $    271.88
101545959‐0011      181 WALKER STRET, S             $         1,789.98    $      1,789.98        7/23/2020     7/23/2020    $      322.20$ 0.88       5/26/2021      307 $    271.00
103209841‐0001      1 BEACH STREET, FAR             $         4,225.97    $      4,225.97        7/23/2020     7/23/2020    $      760.67$ 2.08       5/26/2021      307 $    639.80
102888736‐0004      141 E 111TH ST, NEW             $        (7,757.07)   $     (7,757.07)       7/27/2020                               $    ‐       5/26/2021          $       ‐
104082329‐0001      LATE CHARGE                     $         2,277.84    $      2,277.84        7/31/2020     7/31/2020   $      410.01 $ 1.12       5/26/2021      299 $    335.87
101514746‐0009      141 E 111TH ST, NEW             $             9.80    $          9.80          8/7/2020     8/7/2020   $        1.76 $ 0.00       5/26/2021      292 $      1.41
101545959‐0012      181 WALKER STRET, S             $           359.28    $        359.28        8/11/2020     8/11/2020   $       64.67 $ 0.18       5/26/2021      288 $     51.03
103209841‐0002      1 BEACH STREET, FAR             $         3,548.21    $      3,548.21        8/20/2020     8/20/2020   $      638.68 $ 1.75       5/26/2021      279 $    488.19
99288991‐0008       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22        8/29/2020     8/29/2020   $      221.08 $ 0.61       5/26/2021      270 $    163.54
105104699‐0001      LATE CHARGE                     $         3,522.92    $      3,522.92        8/31/2020     8/31/2020   $      634.13 $ 1.74       5/26/2021      268 $    465.60
99288991‐0009       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22        9/26/2020     9/26/2020   $      221.08 $ 0.61       5/26/2021      242 $    146.58
106177436‐0001      LATE CHARGE                     $         3,600.10    $      3,600.10        9/30/2020     9/30/2020   $      648.02 $ 1.78       5/26/2021      238 $    422.54
106865534‐0001      226 MCDERMOTT AVE,              $         2,989.91    $      2,989.91       10/23/2020    10/23/2020   $      538.18 $ 1.47       5/26/2021      215 $    317.01
99288991‐0010       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22       10/24/2020    10/24/2020   $      221.08 $ 0.61       5/26/2021      214 $    129.62
107278215‐0001      LATE CHARGE                     $         2,568.52    $      2,568.52       10/31/2020    10/31/2020   $      462.33 $ 1.27       5/26/2021      207 $    262.20
99288991‐0011       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22       11/24/2020    11/24/2020   $      221.08 $ 0.61       5/26/2021      183 $    110.84
108210418‐0001      LATE CHARGE                     $         2,631.79    $      2,631.79       11/30/2020    11/30/2020   $      473.72 $ 1.30       5/26/2021      177 $    229.72
99288991‐0012       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22       12/19/2020    12/19/2020   $      221.08 $ 0.61       5/26/2021      158 $     95.70
109090741‐0001      LATE CHARGE                     $         2,125.70    $      2,125.70       12/31/2020    12/31/2020   $      382.63 $ 1.05       5/26/2021      146 $    153.05
103004271‐0002      168 HOOKER PL, STAT             $          (909.24)   $       (909.24)       1/15/2021                               $    ‐       5/26/2021          $       ‐
109445680‐0001      72 BOWNE STREET, BR             $           903.78    $        903.78        1/15/2021     1/15/2021   $      162.68 $ 0.45       5/26/2021      131 $     58.39
99288991‐0013       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22        1/16/2021     1/16/2021   $      221.08 $ 0.61       5/26/2021      130 $     78.74
109868559‐0001      181 WALKER STRET, S             $        56,515.15    $    56,515.15         1/27/2021     1/27/2021   $   10,172.73 $ 27.87      5/26/2021      119 $ 3,316.59
109868660‐0001      181 WALKER STRET, S             $        41,241.02    $    41,241.02         1/27/2021     1/27/2021   $    7,423.38 $ 20.34      5/26/2021      119 $ 2,420.23
101545959‐0013      181 WALKER STRET, S             $       (35,178.76)   $   (35,178.76)        1/28/2021                               $    ‐       5/26/2021          $       ‐
109963486‐0001      LATE CHARGE                     $         1,166.13    $      1,166.13        1/31/2021     1/31/2021 $        209.90 $ 0.58       5/26/2021      115 $     66.13
99288991‐0014       161‐25 PARSONS BLVD             $         1,228.22    $      1,228.22        2/13/2021     2/13/2021 $        221.08 $ 0.61       5/26/2021      102 $     61.78
110779675‐0001      LATE CHARGE                     $         2,664.46    $      2,664.46        2/28/2021     2/28/2021 $        479.60 $ 1.31       5/26/2021       87 $    114.32
                                                                             $199,552.58                                                                                  $26,839.21




59196961.v1                                                                                       2
                               Case 1:21-cv-03136-BMC Document 9-4 Filed 06/09/21 Page 3 of 3 PageID #: 243


Sunbelt Rentals, Inc. v. Demand Electric, Inc., et al.
Invoice Summary
                                                                                                                           Annual      Daily                            Accrued
                                                                                                                      Service Charge Service   Calculation     Days     Service
     InvNum                    JobLoc                    InvoiceAmt     InvoiceBalance       InvoiceDate    DueDate   at 1.5% per mo. Charge      Date       Past Due   Charge

                                                                          SUMMARY

                                                   Principal Amount Due                  $     199,552.58
                                                   Accrued Service Charges               $      26,839.21

                                                                TOTAL                    $     226,391.79




59196961.v1                                                                                      3
